Name: Council Regulation (EEC) No 3350/83 of 14 November 1983 on the application in the Community of Decision No 1/83 of the EEC-Switzerland Joint Committee - Community transit - amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: tariff policy;  EU institutions and European civil service;  European Union law;  parliamentary proceedings;  Europe
 Date Published: nan

 No L 339/ 10 Official Journal of the European Communities 5 . 12 . 83 COUNCIL REGULATION (EEC) No 3350/83 of 14 November 1983 on the application in the Community of Decision No 1/83 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit sures necessary for the implementation of that Deci ­ sion, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /83 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Com ­ munity and the Swiss Confederation on the applica ­ tion of the rules on Community transit shall apply in the Community. The text of the Decision is attached to this Regula ­ tion . Having regard to the proposal from the Commis ­ sion, Whereas Article 16 of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit (') empowers the Joint Com ­ mittee set up under that Agreement to adopt deci ­ sions making certain amendments to the Agree ­ ment ; Whereas the Joint Committee has decided to amend the specimen guarantee documents in Appendix III to the Agreement ; Whereas the abovementioned amendments are the subject of Decision No 1 /83 of the Joint Com ­ mittee ; whereas it is necessary to adopt the mea ­ Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 November 1983 . For the Council The President C. SIMITIS (') OJ No L 294, 29. 12 . 1972, p. 2 .